DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-18 are pending for examination in the application filed November 5, 2019. Of the pending claims, 1, 7-10, 12-14 and 18 are elected for examination in the remarks received September 8, 2020. Of the elected claims, 1, 12, 13, are amended, no claims are cancelled, and no additional claims have been added to the claim set in the remarks and amendments filed March 29, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 26, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 12-14 and 18 are being rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (Hahn; U.S. Patent 10,007,892 B1), in view of Palaniappan et al. (Palaniappan; U.S. Patent 10,332,066 B1) and further in view of Sone (U.S. Patent 6,204,763 B1).
Regarding Claim 1, Hahn discloses the aspects of the method for generating information (The item data 126 provides information about a particular type of item 106, including characteristics of that type of item 106 such as physical dimensions, where that type of item 106 is located in the facility, characteristics about how the item 106 appears, capacitance values associated with the type of item 106, and so forth. For example, the item data 126 may indicate that the type of item 106 is “Bob's Low Fat Baked Beans, 10 oz can” with a stock keeping unit number of “24076513. The item data 126 may indicate the types and quantities of items 106 that are expected to be stored at that particular inventory location such as in a particular lane 104 on a shelf 102, width and depth of that type of item 106, weight of the item 106 individually or in aggregate, sample images of the type of item 106, and so forth.), the method comprising: 
acquiring gravity sensing data of a shelf carrying an item in response to detecting a preset triggering operation (weight sensor 112(1): Each shelf 102 may include or be associated with one or more sensors 112. The sensors 112 may be positioned to gather information about the shelf 102 or other type of inventory location. Circuitry associated with the one or more weight sensors 112(1) generates weight data 114. For example, a weight sensor 112(1) may be arranged proximate to each of the four corners of a rectangular shelf 102. Output from each weight sensor 112(1) may be used to produce the weight data 114 that includes weight values for each of the corners at particular times.); and 
identifying, in response to determining that the item on the shelf is taken based on the gravity sensing data, the taken item based on the gravity sensing data and an acquired image of the taken item to obtain an identification result of the taken item (image sensors 112(3): One or more image sensors 112(3) may be used to acquire image data 118 at or near the shelf 102 or other inventory location. The image data 118 may comprise one or more still images, video, or combination thereof. The image sensor 112(3) may have a field of view (FOV) 120 that includes at least a portion of the shelf 102 or other type of inventory location. For example, a camera may be mounted within the shelf 102 to acquire image data 118 of one or more lanes 104.), and generating order information of the taken item (The action module 930 may be configured to initiate or coordinate one or more actions responsive to output data 940. For example, the action module 930 may access output data 940 that indicates a particular inventory location 712 is empty and in need of restocking. An action such as a dispatch of a work order or transmitting instructions to a robot may be performed to facilitate restocking of the inventory location 712.).

In the same field of endeavor, item management systems using weight, Palaniappan teaches, “One or more weight sensors 120(6) are configured to measure the weight of a load, such as the item 104, the user 116, the tote 118, and so forth. The weight sensors 120(6) may be configured to measure the weight of the load at one or more of the inventory locations 114, the tote 118, on the floor of the facility 102, and so forth. The weight sensors 120(6) may include one or more sensing mechanisms to determine the weight of a load. These sensing mechanisms may include piezoresistive devices, piezoelectric devices, capacitive devices, electromagnetic devices, optical devices, potentiometric devices, microelectromechanical devices, and so forth. The sensing mechanisms of weight sensors 120(6) may operate as transducers that generate one or more signals based on an applied force, such as that of the load due to gravity. For example, the weight sensor 120(6) may comprise a load cell having a strain gauge and a structural member that deforms slightly when weight is applied. By measuring a change in the electrical characteristic of the strain gauge, such as capacitance or resistance, the weight may be determined. The inventory management system 122 may use the data acquired by the weight sensors 120(6) to identify an object, determine a change in the quantity of objects, determine a location of an object, maintain shipping records, and so forth…. The weight distribution data 440 may provide data indicative of center-of-mass (COM) at a particular time. For example, the weight distribution data 440 may indicate a COM, change in the COM from a first time to a second time, and so forth. A variety of techniques may be used to calculate the COM or center-of-gravity. The COM may be described as the point in space at which weighted position vectors relative to this point sum to zero. For example, the COM of a sphere is a point in the center of the sphere. In another example, the COM of a toroid is a point in the center of the toroid. Consider a simple system having two masses m1 and m2, arranged along a single axis “x” at positions x1 and x2, respectively. The position of each mass is given as a distance “x” relative to an origin.” The COM may be expressed by…”
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Hahn with the teachings of Palaniappan as the inventory management system 122 may use the data acquired by the weight sensors 120(6) to identify an object, determine a change in the quantity of objects, determine a location of an object, maintain shipping records, and so forth, as taught by Palaniappan.
Hahn does not explicitly teach adding the taken item to an order list.
In the same field of endeavor, item management systems using weight, Sone teaches, “Thus, a predetermined threshold is utilized so as to determine when restocking of partially consumable item should occur. For example, for a gallon of milk the predetermined threshold may be specified as two pounds (approximately 1/4 of a gallon). Thus, when the carton of milk is emptied to the point where it weighs two pounds or less, then milk is added to the list by the inventory processor. Optionally, such weight sensors may be used to similarly monitor the inventory of other items, such as canned goods and household supplies, e.g., paper towels, hand soaps, laundry detergent, etc., since the weight of the quantity of a particular item is clearly indicative of the quantity thereof. Thus, for example, the inventory processor may be configured to replenish chicken soup when the total weight of all cans of chicken soup falls below three pounds (Column 3 lines 15-30). Thus, a predetermined threshold is utilized so as to determine when restocking of partially consumable item should occur. For example, for a gallon of milk the predetermined threshold may be specified as two pounds (approximately 1/4 of a gallon). Thus, when the carton of milk is emptied to the point where it weighs two pounds or less, then milk is added to the list by the inventory processor. Optionally, such weight sensors may be used to similarly monitor the inventory of other items, such as canned goods and household supplies, e.g., paper towels, hand soaps, laundry detergent, etc., since the weight of the quantity of a particular item is clearly indicative of the quantity thereof. Thus, for example, the inventory processor may be configured to replenish chicken soup when the total weight of all cans of chicken soup falls below three pounds (Column 3 line 57 – Column 4 line 4). Optionally, a display 42 displays a list of the contents of the cabinet 12. The display 42 optionally further displays a list of those items requiring replenishment. The display 42 optionally further displays a list of items which are expected to need replenishment in the near future due to the quantities thereof nearing a predetermined threshold or due to the item's nearing a freshness expiration date thereof. The freshness expiration date of the item is also preferably displayed (Column 7 lines 19-28). Referring now to FIG. 4, the second preferred embodiment of the household consumable item automatic replenishment system, including intelligent refrigerator, is similar to the first embodiment thereof, except that instead of a dedicated, built-in computer, the second embodiment of the present invention comprises an interface 43 for facilitating communication between the sensors 31 and a personal computer 50, such as an IBM compatible personal computer or an Apple Macintosh, for example. The interface 43 is preferably coupled to the personal computer 50 via an IEEE-1394 cable, a RS-232 cable or the like. The interface 43 preforms any signal conditioning, routing, processing or connectivity functions which are necessary to make the sensors 31 compatible with the personal computer 50, according to well-known principles. The personal computer 50 performs the inventory processing function and then transmits a list of items to be replenished via interface communication link 34 to the store shopping server 24 in the same manner that the dedicated, built-in computer 26 of the first embodiment of the present invention does. Preferably, desired information such as present inventory, an order list, and a list of those items which will require ordering soon, are displayed upon the display 42 of the indoor access 13 as discussed above. However, these items, as well as in any additional desired information, may either additionally or alternatively be displayed upon a monitor of the personal computer 50 (Column 7 lines 45 – Column 8 line 4). When a household consumable item is placed upon a weight sensor, the weight of the household consumable item is processed by the inventory processor, and if the weight is sufficient, the item is similarly then removed from the list of items to be replenished (Column 8 lines 55-60).”
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Hahn with the teachings of Sone to mitigate food spoilage and maintain a desired inventory, as taught by Sone.
Regarding Claim 18, Hahn further discloses the aspects of the non-transitory computer readable medium, storing a computer program thereon, wherein the program, when executed by a processor, implements the method according to claim 1 (In some implementations, the image sensor 112(3) or other sensors 112(S) may include hardware processors, memory, and other elements configured to perform various functions. As shown in FIG. 9, the server 804 includes one or more memories 916. The memory 916 may comprise one or more non-transitory computer-readable storage media (CRSM). The CRSM may be any one or more of an electronic storage medium, a magnetic storage medium, an optical storage medium, a quantum storage medium, a mechanical computer storage medium, and so forth. The memory 916 provides storage of computer-readable instructions, data structures, program modules, and other data for the operation of the server 804. A few example functional modules are shown stored in the memory 916, although the same functionality may alternatively be implemented in hardware, firmware, or as a system on a chip (SoC). The memory 916 may include at least one operating system (OS) module 918. The OS module 918 is configured to manage hardware resource devices such as the I/O interfaces 910, the I/O devices 914, the communication interfaces 908, and provide various services to applications or modules executing on the processors 904. The OS module 918 may implement a variant of the FreeBSD™ operating system as promulgated by the FreeBSD Project; other UNIX™ or UNIX-like variants; a variation of the Linux™ operating system as promulgated by Linus Torvalds; the Windows® operating system from Microsoft Corporation of Redmond, Wash., USA; and so forth The server 804 may include one or more hardware processors 904 (processors) configured to execute one or more stored instructions. The processors 904 may comprise one or more cores. One or more clocks 906 may provide information indicative of date, time, ticks, and so forth. For example, the processor 904 may use data from the clock 906 to associate a particular interaction with a particular point in time.).
Regarding Claim 12, Hahn further discloses the aspects of the apparatus for generating information (The item data 126 provides information about a particular type of item 106, including characteristics of that type of item 106 such as physical dimensions, where that type of item 106 is located in the facility, characteristics about how the item 106 appears, capacitance values associated with the type of item 106, and so forth. For example, the item data 126 may indicate that the type of item 106 is “Bob's Low Fat Baked Beans, 10 oz can” with a stock keeping unit number of “24076513. The item data 126 may indicate the types and quantities of items 106 that are expected to be stored at that particular inventory location such as in a particular lane 104 on a shelf 102, width and depth of that type of item 106, weight of the item 106 individually or in aggregate, sample images of the type of item 106, and so forth.), the apparatus comprising: 
at least one processor (In some implementations, the image sensor 112(3) or other sensors 112(S) may include hardware processors, memory, and other elements configured to perform various functions…The server 804 may include one or more hardware processors 904 (processors) configured to execute one or more stored instructions. The processors 904 may comprise one or more cores. One or more clocks 906 may provide information indicative of date, time, ticks, and so forth. For example, the processor 904 may use data from the clock 906 to associate a particular interaction with a particular point in time.); and 
a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations (In some implementations, the image sensor 112(3) or other sensors 112(S) may include hardware processors, memory, and other elements configured to perform various functions…As shown in FIG. 9, the server 804 includes one or more memories 916. The memory 916 may comprise one or more non-transitory computer-readable storage media (CRSM). The CRSM may be any one or more of an electronic storage medium, a magnetic storage medium, an optical storage medium, a quantum storage medium, a mechanical computer storage medium, and so forth. The memory 916 provides storage of computer-readable instructions, data structures, program modules, and other data for the operation of the server 804. A few example functional modules are shown stored in the memory 916, although the same functionality may alternatively be implemented in hardware, firmware, or as a system on a chip (SoC). The memory 916 may include at least one operating system (OS) module 918. The OS module 918 is configured to manage hardware resource devices such as the I/O interfaces 910, the I/O devices 914, the communication interfaces 908, and provide various services to applications or modules executing on the processors 904. The OS module 918 may implement a variant of the FreeBSD™ operating system as promulgated by the FreeBSD Project; other UNIX™ or UNIX-like variants; a variation of the Linux™ operating system as promulgated by Linus Torvalds; the Windows® operating system from Microsoft Corporation of Redmond, Wash., USA; and so forth), the operations comprising:
acquiring gravity sensing data of a shelf carrying an item in response to detecting a preset triggering operation (weight sensor 112(1): Each shelf 102 may include or be associated with one or more sensors 112. The sensors 112 may be positioned to gather information about the shelf 102 or other type of inventory location. Circuitry associated with the one or more weight sensors 112(1) generates weight data 114. For example, a weight sensor 112(1) may be arranged proximate to each of the four corners of a rectangular shelf 102. Output from each weight sensor 112(1) may be used to produce the weight data 114 that includes weight values for each of the corners at particular times.); and 
identifying, in response to determining that the item on the shelf is taken based on the gravity sensing data, the taken item based on the gravity sensing data and an acquired image of the taken item to obtain an identification result of the taken item, and generating order information of the taken item (image sensors 112(3): One or more image sensors 112(3) may be used to acquire image data 118 at or near the shelf 102 or other inventory location. The image data 118 may comprise one or more still images, video, or combination thereof. The image sensor 112(3) may have a field of view (FOV) 120 that includes at least a portion of the shelf 102 or other type of inventory location. For example, a camera may be mounted within the shelf 102 to acquire image data 118 of one or more lanes 104.), and generating order information of the taken item (The action module 930 may be configured to initiate or coordinate one or more actions responsive to output data 940. For example, the action module 930 may access output data 940 that indicates a particular inventory location 712 is empty and in need of restocking. An action such as a dispatch of a work order or transmitting instructions to a robot may be performed to facilitate restocking of the inventory location 712.).
Hahn does not explicitly teach the weight sensor principles of measuring with respect to gravity.
In the same field of endeavor, item management systems using weight, Palaniappan teaches, “One or more weight sensors 120(6) are configured to measure the weight of a load, such as the item 104, the user 116, the tote 118, and so forth. The weight sensors 120(6) may be configured to measure the weight of the load at one or more of the inventory locations 114, the tote 118, on the floor of the facility 102, and so forth. The weight sensors 120(6) may include one or more sensing mechanisms to determine the weight of a load. These sensing mechanisms may include piezoresistive devices, piezoelectric devices, capacitive devices, electromagnetic devices, optical devices, potentiometric devices, microelectromechanical devices, and so forth. The sensing mechanisms of weight sensors 120(6) may operate as transducers that generate one or more signals based on an applied force, such as that of the load due to gravity. For example, the weight sensor 120(6) may comprise a load cell having a strain gauge and a structural member that deforms slightly when weight is applied. By measuring a change in the electrical characteristic of the strain gauge, such as capacitance or resistance, the weight may be determined. The inventory management system 122 may use the data acquired by the weight sensors 120(6) to identify an object, determine a change in the quantity of objects, determine a location of an object, maintain shipping records, and so forth…. The weight distribution data 440 may provide data indicative of center-of-mass (COM) at a particular time. For example, the weight distribution data 440 may indicate a COM, change in the COM from a first time to a second time, and so forth. A variety of techniques may be used to calculate the COM or center-of-gravity. The COM may be described as the point in space at which weighted position vectors relative to this point sum to zero. For example, the COM of a sphere is a point in the center of the sphere. In another example, the COM of a toroid is a point in the center of the toroid. Consider a simple system having two masses m1 and m2, arranged along a single axis “x” at positions x1 and x2, respectively. The position of each mass is given as a distance “x” relative to an origin.” The COM may be expressed by…”
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Hahn with the teachings of Palaniappan as the inventory management system 122 may use the data acquired by the weight sensors 120(6) to identify an object, determine a change in the quantity of objects, determine a location of an object, maintain shipping records, and so forth, as taught by Palaniappan.
Hahn does not explicitly teach adding the taken item to an order list.
In the same field of endeavor, item management systems using weight, Sone teaches, “Thus, a predetermined threshold is utilized so as to determine when restocking of partially consumable item should occur. For example, for a gallon of milk the predetermined threshold may be specified as two pounds (approximately 1/4 of a gallon). Thus, when the carton of milk is emptied to the point where it weighs two pounds or less, then milk is added to the list by the inventory processor. Optionally, such weight sensors may be used to similarly monitor the inventory of other items, such as canned goods and household supplies, e.g., paper towels, hand soaps, laundry detergent, etc., since the weight of the quantity of a particular item is clearly indicative of the quantity thereof. Thus, for example, the inventory processor may be configured to replenish chicken soup when the total weight of all cans of chicken soup falls below three pounds (Column 3 lines 15-30). Thus, a predetermined threshold is utilized so as to determine when restocking of partially consumable item should occur. For example, for a gallon of milk the predetermined threshold may be specified as two pounds (approximately 1/4 of a gallon). Thus, when the carton of milk is emptied to the point where it weighs two pounds or less, then milk is added to the list by the inventory processor. Optionally, such weight sensors may be used to similarly monitor the inventory of other items, such as canned goods and household supplies, e.g., paper towels, hand soaps, laundry detergent, etc., since the weight of the quantity of a particular item is clearly indicative of the quantity thereof. Thus, for example, the inventory processor may be configured to replenish chicken soup when the total weight of all cans of chicken soup falls below three pounds (Column 3 line 57 – Column 4 line 4). Optionally, a display 42 displays a list of the contents of the cabinet 12. The display 42 optionally further displays a list of those items requiring replenishment. The display 42 optionally further displays a list of items which are expected to need replenishment in the near future due to the quantities thereof nearing a predetermined threshold or due to the item's nearing a freshness expiration date thereof. The freshness expiration date of the item is also preferably displayed (Column 7 lines 19-28). Referring now to FIG. 4, the second preferred embodiment of the household consumable item automatic replenishment system, including intelligent refrigerator, is similar to the first embodiment thereof, except that instead of a dedicated, built-in computer, the second embodiment of the present invention comprises an interface 43 for facilitating communication between the sensors 31 and a personal computer 50, such as an IBM compatible personal computer or an Apple Macintosh, for example. The interface 43 is preferably coupled to the personal computer 50 via an IEEE-1394 cable, a RS-232 cable or the like. The interface 43 preforms any signal conditioning, routing, processing or connectivity functions which are necessary to make the sensors 31 compatible with the personal computer 50, according to well-known principles. The personal computer 50 performs the inventory processing function and then transmits a list of items to be replenished via interface communication link 34 to the store shopping server 24 in the same manner that the dedicated, built-in computer 26 of the first embodiment of the present invention does. Preferably, desired information such as present inventory, an order list, and a list of those items which will require ordering soon, are displayed upon the display 42 of the indoor access 13 as discussed above. However, these items, as well as in any additional desired information, may either additionally or alternatively be displayed upon a monitor of the personal computer 50 (Column 7 lines 45 – Column 8 line 4). When a household consumable item is placed upon a weight sensor, the weight of the household consumable item is processed by the inventory processor, and if the weight is sufficient, the item is similarly then removed from the list of items to be replenished (Column 8 lines 55-60).”
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Hahn with the teachings of Sone to mitigate food spoilage and maintain a desired inventory, as taught by Sone.
Regarding Claim 13, Hahn further discloses the aspects of the device for human-computer interaction (The item data 126 provides information about a particular type of item 106, including characteristics of that type of item 106 such as physical dimensions, where that type of item 106 is located in the facility, characteristics about how the item 106 appears, capacitance values associated with the type of item 106, and so forth. For example, the item data 126 may indicate that the type of item 106 is “Bob's Low Fat Baked Beans, 10 oz can” with a stock keeping unit number of “24076513. The item data 126 may indicate the types and quantities of items 106 that are expected to be stored at that particular inventory location such as in a particular lane 104 on a shelf 102, width and depth of that type of item 106, weight of the item 106 individually or in aggregate, sample images of the type of item 106, and so forth.), comprising: 
one or more processors (In some implementations, the image sensor 112(3) or other sensors 112(S) may include hardware processors, memory, and other elements configured to perform various functions…The server 804 may include one or more hardware processors 904 (processors) configured to execute one or more stored instructions. The processors 904 may comprise one or more cores. One or more clocks 906 may provide information indicative of date, time, ticks, and so forth. For example, the processor 904 may use data from the clock 906 to associate a particular interaction with a particular point in time.); and 
a storage apparatus configured to stored (In some implementations, the image sensor 112(3) or other sensors 112(S) may include hardware processors, memory, and other elements configured to perform various functions…As shown in FIG. 9, the server 804 includes one or more memories 916. The memory 916 may comprise one or more non-transitory computer-readable storage media (CRSM). The CRSM may be any one or more of an electronic storage medium, a magnetic storage medium, an optical storage medium, a quantum storage medium, a mechanical computer storage medium, and so forth. The memory 916 provides storage of computer-readable instructions, data structures, program modules, and other data for the operation of the server 804. A few example functional modules are shown stored in the memory 916, although the same functionality may alternatively be implemented in hardware, firmware, or as a system on a chip (SoC). The memory 916 may include at least one operating system (OS) module 918. The OS module 918 is configured to manage hardware resource devices such as the I/O interfaces 910, the I/O devices 914, the communication interfaces 908, and provide various services to applications or modules executing on the processors 904. The OS module 918 may implement a variant of the FreeBSD™ operating system as promulgated by the FreeBSD Project; other UNIX™ or UNIX-like variants; a variation of the Linux™ operating system as promulgated by Linus Torvalds; the Windows® operating system from Microsoft Corporation of Redmond, Wash., USA; and so forth), one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising: 
acquiring gravity sensing data of a shelf carrying an item in response to detecting a preset triggering operation (weight sensor 112(1): Each shelf 102 may include or be associated with one or more sensors 112. The sensors 112 may be positioned to gather information about the shelf 102 or other type of inventory location. Circuitry associated with the one or more weight sensors 112(1) generates weight data 114. For example, a weight sensor 112(1) may be arranged proximate to each of the four corners of a rectangular shelf 102. Output from each weight sensor 112(1) may be used to produce the weight data 114 that includes weight values for each of the corners at particular times.); and 
identifying, in response to determining that the item on the shelf is taken based on the gravity sensing data, the taken item based on the gravity sensing data and an acquired image of the taken item to obtain an identification result of the taken item, and generating order information of the taken item (image sensors 112(3): One or more image sensors 112(3) may be used to acquire image data 118 at or near the shelf 102 or other inventory location. The image data 118 may comprise one or more still images, video, or combination thereof. The image sensor 112(3) may have a field of view (FOV) 120 that includes at least a portion of the shelf 102 or other type of inventory location. For example, a camera may be mounted within the shelf 102 to acquire image data 118 of one or more lanes 104.), and generating order information of the taken item (The action module 930 may be configured to initiate or coordinate one or more actions responsive to output data 940. For example, the action module 930 may access output data 940 that indicates a particular inventory location 712 is empty and in need of restocking. An action such as a dispatch of a work order or transmitting instructions to a robot may be performed to facilitate restocking of the inventory location 712.).
Hahn does not explicitly teach the weight sensor principles of measuring with respect to gravity.
In the same field of endeavor, item management systems using weight, Palaniappan teaches, “One or more weight sensors 120(6) are configured to measure the weight of a load, such as the item 104, the user 116, the tote 118, and so forth. The weight sensors 120(6) may be configured to measure the weight of the load at one or more of the inventory locations 114, the tote 118, on the floor of the facility 102, and so forth. The weight sensors 120(6) may include one or more sensing mechanisms to determine the weight of a load. These sensing mechanisms may include piezoresistive devices, piezoelectric devices, capacitive devices, electromagnetic devices, optical devices, potentiometric devices, microelectromechanical devices, and so forth. The sensing mechanisms of weight sensors 120(6) may operate as transducers that generate one or more signals based on an applied force, such as that of the load due to gravity. For example, the weight sensor 120(6) may comprise a load cell having a strain gauge and a structural member that deforms slightly when weight is applied. By measuring a change in the electrical characteristic of the strain gauge, such as capacitance or resistance, the weight may be determined. The inventory management system 122 may use the data acquired by the weight sensors 120(6) to identify an object, determine a change in the quantity of objects, determine a location of an object, maintain shipping records, and so forth…. The weight distribution data 440 may provide data indicative of center-of-mass (COM) at a particular time. For example, the weight distribution data 440 may indicate a COM, change in the COM from a first time to a second time, and so forth. A variety of techniques may be used to calculate the COM or center-of-gravity. The COM may be described as the point in space at which weighted position vectors relative to this point sum to zero. For example, the COM of a sphere is a point in the center of the sphere. In another example, the COM of a toroid is a point in the center of the toroid. Consider a simple system having two masses m1 and m2, arranged along a single axis “x” at positions x1 and x2, respectively. The position of each mass is given as a distance “x” relative to an origin.” The COM may be expressed by…”
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Hahn with the teachings of Palaniappan as the inventory management system 122 may use the data acquired by the weight sensors 120(6) to identify an object, determine a change in the quantity of objects, determine a location of an object, maintain shipping records, and so forth, as taught by Palaniappan.
Hahn does not explicitly teach adding the taken item to an order list.
In the same field of endeavor, item management systems using weight, Sone teaches, “Thus, a predetermined threshold is utilized so as to determine when restocking of partially consumable item should occur. For example, for a gallon of milk the predetermined threshold may be specified as two pounds (approximately 1/4 of a gallon). Thus, when the carton of milk is emptied to the point where it weighs two pounds or less, then milk is added to the list by the inventory processor. Optionally, such weight sensors may be used to similarly monitor the inventory of other items, such as canned goods and household supplies, e.g., paper towels, hand soaps, laundry detergent, etc., since the weight of the quantity of a particular item is clearly indicative of the quantity thereof. Thus, for example, the inventory processor may be configured to replenish chicken soup when the total weight of all cans of chicken soup falls below three pounds (Column 3 lines 15-30). Thus, a predetermined threshold is utilized so as to determine when restocking of partially consumable item should occur. For example, for a gallon of milk the predetermined threshold may be specified as two pounds (approximately 1/4 of a gallon). Thus, when the carton of milk is emptied to the point where it weighs two pounds or less, then milk is added to the list by the inventory processor. Optionally, such weight sensors may be used to similarly monitor the inventory of other items, such as canned goods and household supplies, e.g., paper towels, hand soaps, laundry detergent, etc., since the weight of the quantity of a particular item is clearly indicative of the quantity thereof. Thus, for example, the inventory processor may be configured to replenish chicken soup when the total weight of all cans of chicken soup falls below three pounds (Column 3 line 57 – Column 4 line 4). Optionally, a display 42 displays a list of the contents of the cabinet 12. The display 42 optionally further displays a list of those items requiring replenishment. The display 42 optionally further displays a list of items which are expected to need replenishment in the near future due to the quantities thereof nearing a predetermined threshold or due to the item's nearing a freshness expiration date thereof. The freshness expiration date of the item is also preferably displayed (Column 7 lines 19-28). Referring now to FIG. 4, the second preferred embodiment of the household consumable item automatic replenishment system, including intelligent refrigerator, is similar to the first embodiment thereof, except that instead of a dedicated, built-in computer, the second embodiment of the present invention comprises an interface 43 for facilitating communication between the sensors 31 and a personal computer 50, such as an IBM compatible personal computer or an Apple Macintosh, for example. The interface 43 is preferably coupled to the personal computer 50 via an IEEE-1394 cable, a RS-232 cable or the like. The interface 43 preforms any signal conditioning, routing, processing or connectivity functions which are necessary to make the sensors 31 compatible with the personal computer 50, according to well-known principles. The personal computer 50 performs the inventory processing function and then transmits a list of items to be replenished via interface communication link 34 to the store shopping server 24 in the same manner that the dedicated, built-in computer 26 of the first embodiment of the present invention does. Preferably, desired information such as present inventory, an order list, and a list of those items which will require ordering soon, are displayed upon the display 42 of the indoor access 13 as discussed above. However, these items, as well as in any additional desired information, may either additionally or alternatively be displayed upon a monitor of the personal computer 50 (Column 7 lines 45 – Column 8 line 4). When a household consumable item is placed upon a weight sensor, the weight of the household consumable item is processed by the inventory processor, and if the weight is sufficient, the item is similarly then removed from the list of items to be replenished (Column 8 lines 55-60).”
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Hahn with the teachings of Sone to mitigate food spoilage and maintain a desired inventory, as taught by Sone.
Regarding Claim 14, Hahn further discloses the aspects of the device according to claim 13, wherein the device for human-computer interaction further comprises: 
a shelf for carrying items, the shelf being provided with a gravity sensor for sensing a gravity change of the shelf (weight sensor 112(1): Each shelf 102 may include or be associated with one or more sensors 112. The sensors 112 may be positioned to gather information about the shelf 102 or other type of inventory location. Circuitry associated with the one or more weight sensors 112(1) generates weight data 114. For example, a weight sensor 112(1) may be arranged proximate to each of the four corners of a rectangular shelf 102. Output from each weight sensor 112(1) may be used to produce the weight data 114 that includes weight values for each of the corners at particular times.); and 
a camera, configured to acquire an image of an item taken from the shelf (image sensors 112(3): One or more image sensors 112(3) may be used to acquire image data 118 at or near the shelf 102 or other inventory location. The image data 118 may comprise one or more still images, video, or combination thereof. The image sensor 112(3) may have a field of view (FOV) 120 that includes at least a portion of the shelf 102 or other type of inventory location. For example, a camera may be mounted within the shelf 102 to acquire image data 118 of one or more lanes 104.), and generating order information of the taken item (The action module 930 may be configured to initiate or coordinate one or more actions responsive to output data 940. For example, the action module 930 may access output data 940 that indicates a particular inventory location 712 is empty and in need of restocking. An action such as a dispatch of a work order or transmitting instructions to a robot may be performed to facilitate restocking of the inventory location 712.); and 
wherein the processor is further configured to acquire gravity sensing data of the shelf and the image of the item taken from the shelf (The sensors 112 may include one or more weight sensors 112(1) that are configured to measure the weight of a load, such as the item 106, the tote 110, or other objects. The weight sensors 112(1) may be configured to measure the weight of the load at one or more of the inventory locations 712, the tote 110, on the floor of the facility 702, and so forth. For example, the shelf 102 may include a plurality of lanes 104 or platforms, with one or more weight sensors 112(1) beneath each one to provide weight sensor data about an individual lane 104 or platform. The weight sensors 112(1) may include one or more sensing mechanisms to determine the weight of a load. These sensing mechanisms may include piezoresistive devices, piezoelectric devices, capacitive devices, electromagnetic devices, optical devices, potentiometric devices, microelectromechanical devices, and so forth. The sensing mechanisms of weight sensors 112(1) may operate as transducers that generate one or more signals based on an applied force, such as that of the load due to gravity. For example, the weight sensor 112(1) may comprise a load cell having a strain gauge and a structural member that deforms slightly when weight is applied. By measuring a change in the electrical characteristic of the strain gauge, such as capacitance or resistance, the weight may be determined. In another example, the weight sensor 112(1) may comprise a force sensing resistor (FSR). The FSR may comprise a resilient material that changes one or more electrical characteristics when compressed. For example, the electrical resistance of a particular portion of the FSR may decrease as the particular portion is compressed. The inventory management system 122 may use the data acquired by the weight sensors 112(1) to identify an object, determine a change in the quantity of objects, determine a location of an object, maintain shipping records, and so forth. The sensors 112 may include one or more image sensors 112(3). The one or more image sensors 112(3) may include imaging sensors configured to acquire images of a scene. The image sensors 112(3) are configured to detect light in one or more wavelengths including, but not limited to, terahertz, infrared, visible, ultraviolet, and so forth. The image sensors 112(3) may comprise charge coupled devices (CCD), complementary metal oxide semiconductor (CMOS) devices, microbolometers, and so forth. The inventory management system 122 may use image data 118 acquired by the image sensors 112(3) during operation of the facility 702. For example, the inventory management system 122 may identify items 106, users 108, totes 110, and so forth, based at least in part on their appearance within the image data 118 acquired by the image sensors 112(1). The image sensors 112(3) may be mounted in various locations within the facility 702. For example, image sensors 112(3) may be mounted overhead, on inventory locations 712, may be worn or carried by users 108, may be affixed to totes 110, and so forth. Each shelf 102 may include or be associated with one or more sensors 112. The sensors 112 may be positioned to gather information about the shelf 102 or other type of inventory location.).

Claims 7-10 are being rejected under 35 U.S.C. 103 as being unpatentable over Hahn, Palaniappan, and Sone and further in view of Adato et al. (Adato; U.S. Patent Application Publication 2019/0215424 A1).
Regarding Claim 7, Hahn further discloses the aspects of the method according to claim 1, wherein the image of the taken item comprises an appearance image of the taken item (image from image sensor 112(3)); 
the identifying the taken item based on the gravity sensing data and an acquired image of the taken item, comprises: 
determining, based on the gravity sensing data, an amount of gravity change of the shelf after the item is taken (The sensors 112 may include one or more weight sensors 112(1) that are configured to measure the weight of a load, such as the item 106, the tote 110, or other objects. The weight sensors 112(1) may be configured to measure the weight of the load at one or more of the inventory locations 712, the tote 110, on the floor of the facility 702, and so forth. For example, the shelf 102 may include a plurality of lanes 104 or platforms, with one or more weight sensors 112(1) beneath each one to provide weight sensor data about an individual lane 104 or platform. The weight sensors 112(1) may include one or more sensing mechanisms to determine the weight of a load. These sensing mechanisms may include piezoresistive devices, piezoelectric devices, capacitive devices, electromagnetic devices, optical devices, potentiometric devices, microelectromechanical devices, and so forth. The sensing mechanisms of weight sensors 112(1) may operate as transducers that generate one or more signals based on an applied force, such as that of the load due to gravity. For example, the weight sensor 112(1) may comprise a load cell having a strain gauge and a structural member that deforms slightly when weight is applied. By measuring a change in the electrical characteristic of the strain gauge, such as capacitance or resistance, the weight may be determined. In another example, the weight sensor 112(1) may comprise a force sensing resistor (FSR). The FSR may comprise a resilient material that changes one or more electrical characteristics when compressed. For example, the electrical resistance of a particular portion of the FSR may decrease as the particular portion is compressed. The inventory management system 122 may use the data acquired by the weight sensors 112(1) to identify an object, determine a change in the quantity of objects, determine a location of an object, maintain shipping records, and so forth.); 
identifying the taken item based on the acquired appearance image of the taken item (Techniques such as artificial neural networks (ANNs), active appearance models (AAMs), active shape models (ASMs), principal component analysis (PCA), cascade classifiers, and so forth, may also be used to process the sensor data 932 or other data. For example, the ANN may be a trained using a supervised learning algorithm such that object identifiers are associated with images of particular objects within training images provided to the ANN. Once trained, the ANN may be provided with the sensor data 932 and the item data 126 to allow for a determination of similarity between two or more images.), and finding a weight of the item identified based on the appearance image in a pre-stored item weight table (At 1608, based on output from the capacitive sensor module 212, a matching network configuration 514 is determined. For example, based on the capacitance data 116 generated by the capacitive sensor module 212, a lookup table may be used to retrieve the particular matching network configuration 514 for use. In another example, the output from the capacitive sensing circuitry may comprise proximity data 502. Responsive to this proximity data 502, a particular matching network configuration 514 may be determined.); and 
determining that the item identified based on the appearance image is the taken item, in response to determining that the amount of gravity change of the shelf after the item is taken is consistent with the weight of the item identified based on the appearance image (he inventory management module 924 may include one or more of a data acquisition module 926, the analysis module 124, an item tracking module 928, an action module 930, and so forth. The data acquisition module 926 may be configured to acquire and access information associated with operation of the facility 702. For example, the data acquisition module 926 may be configured to acquire sensor data 932 such as the weight data 114, capacitance data 116, image data 118, and so forth. The sensor data 932 may be accessed by the other modules for use. (185) As described above, the analysis module 124 may be configured to generate the interaction data 128 using the sensor data 932, item data 126, physical layout data 934, and so forth. (186) The item tracking module 928 may access physical layout data 934 and generate account item data 936. The item tracking module 928 may be configured to determine a location within the facility 702, a user 108, a user account, and so forth, that is associated with one or more items 106. For example, the item tracking module 928 may determine that an item 106 has been removed from lane 104(1) and placed into the tote 110. The item tracking module 928 may then determine that the tote 110 is associated with the user 108 or the user account that represents the user 108. The item tracking module 928 may also use the interaction data 128. For example, the interaction data 128 that is indicative of a particular type of item 106 being removed from a particular inventory location 712 may be used as part of the input to track the items 106 that are in the custody of a particular user 108. (187) The inventory management system 122 may utilize the physical layout data 934. The physical layout data 934 may provide information indicative of where sensors 112 and inventory locations 712 are in the facility 702 with respect to one another, FOV 120 of sensors 112 relative to the inventory location 712, and so forth. For example, the physical layout data 934 may comprise information representative of a map or floor plan of the facility 702 with relative positions of inventory locations 712, planogram data indicative of how items 106 are to be arranged at the inventory locations 712, and so forth. (188) The physical layout data 934 may associate a particular inventory location ID with other information such as physical location data, sensor position data, sensor direction data, sensor identifiers, and so forth. The physical location data provides information about where in the facility 702 objects are, such as the inventory location 712, the sensors 112, and so forth. In some implementations, the physical location data may be relative to another object. For example, the physical location data may indicate that a particular weight sensor 112(1), capacitive sensor 112(2), or image sensor 112(3) is associated with the lane 104(1).).
The combination of Hahn, Palaniappan and Sone does not explicitly state that the weight is in a look up table; however, Hahn teaches “At 1504, based on the capacitance value, a matching network configuration 514 may be determined. For example, a lookup table or other data structure may be used to associate particular capacitance values with a particular matching network configuration 514.”
In the same field of endeavor, item management and inventory, Adato teaches, “[0242] In one embodiment, memory device 226 may store data in database 140. Database 140 may include one or more memory devices that store data and instructions used to perform one or more features of the disclosed embodiments. In some embodiments, database 140 may be configured to store product models. The data for each product model may be stored as rows in tables or in other ways. In some embodiments, database 140 may be configured to update at least one product model. Updating a group of product models may comprise deleting or deactivating some data in the models. For example, image processing unit 130 may delete some images in the product models in database 140, and store other images for replacement. While the present disclosure provides examples of databases, it should be noted that aspects of the disclosure in their broadest sense, are not limited to the disclosed databases. [0325] System 1200 may include or connected to network 150, described above. In some embodiments, database 140 may be configured to store product models. The data for each product model may be stored as rows in tables or in other ways. In some embodiments, database 140 may be configured to store at least one subset of product models. Database 140 may be configured to update the at least one subset of product model. Updating a subset of product models may comprise deleting or deactivating some product models in the subset. For example, image processing unit 130 may delete some images and/or algorithms in the subset of product models, and store other product models for replacement in database 140. [0349] Database 140 may store product data including visual characteristics, physical proportions or outline elements, lengths of outline elements and contextual information of every product displayed on a store shelf. Product data, including outline designs and/or ornamental designs of all the products in the retail store may be stored in database 140. Product data may also include, for example, product name, product identifier, product width, product height, product depth, product area, product diagonal length, product size, manufacturer brand of the product, price of the product, image of the product, etc. Product data may also include a table with ratio of the pixel dimensions of the outline elements to the physical dimensions of all the products mapped to the length, width, or any other dimensions of the outline elements of the products in the retail store. Product data may further include a table with ratios of plurality of outline elements mapped to various heights of bottles. Product data may further include a ratio of a length associated with at least one of: a bore of the bottle, an orifice of the bottle, a lip of the bottle, a collar of the bottle, and/or a length associated with at least one of a neck of the bottle, a body of the bottle, an insweep of the bottle, a heel of the bottle, and a base of the bottle. Multiple ratios using various combinations of the lengths of the outline elements may be stored in database 140. The stored outline elements may be acquired by image processing unit 130 or any component of system 100 whenever required. Database 140 may also include a table mapping size and various visual characteristics to the associated product. Database 140 may also include historic data related to size determination for every product. System 100 may use the stored information in database 140 to determine a product size and/or a product type. [0363] According to the present disclosure, the lengths of the outline elements and/or the function of the lengths of the outline elements may be determined using pixel data. For example, image processing unit 130 may identify multiple portions or outline elements, for e.g. body 1818, neck 1814, shoulder 1816, etc. of the received image. Image processing unit 130 may further determine pixel dimensions of each of the identified outline elements. For example, image processing unit 130 may determine height of the neck 1814 of the bottle in pixels or width of the base 1822 in pixels, etc. Image processing unit 130 may further determine height of the bottle, i.e. distance between the end-points of the bottle. Image processing unit may determine ratio of the pixel dimensions of an outline element to the height of the bottle. Image processing unit 130 may then compare the determined ratio to the product data stored in database 140 to identify the length of the outline element. In this case, product data may include a table with ratio of the pixel dimensions of the outline elements to the physical dimensions of all the products mapped to the length, width, or any other dimensions of the outline elements of the products in the retail store. For example, the height in pixels of the neck 1814 of the bottle in pixels is 200 and the height of the bottle is 152 mm, the ratio may be determined to be 200/152=1.31. Image processing unit 130 may compare the determined ratio to the ratios stored in the database to obtain the length of the neck 1814. [0364] Exemplary method 1850 further comprises of determining a size of the at least one bottle based on a comparison of the lengths of the two outline elements (step 1858). For example, the at least one image may be analyzed to determine at least one ratio of two lengths associated with the bottle. The determined at least one ratio may be used to determine a size of the bottle. Database 140 may include a table with ratios of plurality of outline elements mapped to various heights of bottles. The different lengths associated with the outline elements may be obtained from the manufacturer when the product is stocked in the retail store. The different lengths associated with the outline elements may be input by a store employee, or may be retrieved from product data stored in database 140. The different lengths associated with the outline elements can also be input by a supplier or manufacturer of the product. In this case, the product data may include a table associating lengths associated with the outline elements with a particular brand or size of bottle which may be provided. System 100 may calculate multiple ratios of the outline elements and store them in database 140. For example, the at least one ratio may comprise a ratio of a length associated with at least one of: a bore or an orifice 1802 of the bottle, a lip 1804 of the bottle, a collar 1806 of the bottle, a side mold seam 1808 of the bottle, a finish 1812 of the bottle, a neck 1814 of the bottle, a shoulder 1816 of the bottle, a body 1818 of the bottle, an insweep or a heel 1820 of the bottle, and a base 1822 of the bottle. Multiple ratios using various combinations of the lengths of the outline elements may be stored in database 140. [0365] According to the present disclosure, the at least one processor may further be configured to determine a size of the at least one bottle when at least 50% of the outline design of the bottle is obscured. For example, an individual or an object may obscure at least a portion of the field of view of capturing device 125. In this case, at least 50% or more than 50% of the outline design may be obscured. In this case, system 100 may use only a portion of the shelf and partial image of the bottle on that shelf to determine the size of the bottle. For example, a 500 ml Pepsi® bottle may be obscured by an obstacle. System 100 may obtain a partial image of the bottle and may use the outline elements available in the partial image to determine the size of the bottle. For example, if only the top half of the bottle is captured, system 100 may use the lengths associated with neck 1814 of the bottle and bore 1802 of the bottle to determine the size of the bottle. For example, system 100 may determine the ratio of the length of neck 1814 to bore 1802 of the bottle. System 100 may compare the obtained ratio to the product data stored in database 140. In this case, product data may include a table mapping ratio of plurality of outline elements to the size of the product. In this case, system 100 may not rely on the ornamental design 1810 or the label, logo or any other visual characteristics to determine the size of the bottle. [0366] According to the present disclosure, the at least one processor may further be configured to determine a product type of the at least one bottle based on the determined size. In accordance with the present disclosure, the method for processing images captured in a retail store may further include determining a product type of the at least one bottle based on the determined size. Exemplary method 1870 disclosed in FIG. 18C may include a step of receiving image depicting a store shelf (step 1872); analyzing image to detect a bottle (step 1874); determining the size of the bottle (1876) and determining a product type based on the size of the bottle (step 1878). For example, if the size of a bottle may be determined by analyzing the image received from the image capturing device 125. Based on the size and the ornamental design 1810 and/or the visual characteristics or the outline elements and/or the outline design of the bottle in the image, a product type may be determined. For example, a size of 100 ml is determined for the bottle based on the image analysis or one or more of the methods discussed in accordance with the present disclosure. The image can be further analyzed to detect the visual characteristics of the bottle including but not limited to the logo, price, shape, textual elements on the label etc. For example, a Pepsi® bottle may be detected using size of the bottle obtained using one or more of the methods discussed in accordance with the present disclosure. The image capturing unit 130 may capture the unique Pepsi® logo which includes a circle divided into three sections with red white and blue colors. System 100 may compare the determined parameters with those stored in database 140 to identify the product type. In this case, database 140 may include a table mapping the size and various visual characteristics to the associated product. The visual characteristics including the logo, price, shape, textual elements on the label etc. may be stored in database 140. Based on at least the size of the bottle and additionally or alternatively using the visual characteristics of the bottle, a product type may be determined.”
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Hahn, Palaniappan and Sone with the teachings of Adato in order to increase the efficiency and decrease the processing time for recognizing the type of product in the image using the updated subset of product models, as taught by Adato.
Regarding Claim 8, Palaniappan further teaches the aspects of the method according to claim 7, wherein the method further comprises: 
generating error prompt information, in response to determining that the amount of gravity change of the shelf after the item is taken is inconsistent with the weight of the item identified based on the appearance image (Non-weight data from other sensors such as cameras, optical sensor arrays, proximity sensors, and so forth, may be used in conjunction with the weight data to ameliorate these and other issues. For example, the weight data may be used to choose from a plurality of hypotheses, where each hypothesis describes a different combination of identity of an item and quantity of that item that may have been picked from an inventory location. To select from among these plurality of hypotheses, non-weight data may be used. For example, images from a camera with a field-of-view (FOV) that includes the inventory location may be used to determine the presence of a hand of the user at a particular partitioned area (or lane) in the inventory location. The hypothesis that corresponds to this lane may be confirmed, and used to update the count of inventory stowed at the inventory location.).
Regarding Claim 9, Adato further teaches the aspects of the method according to claim 7, wherein the image of the taken item further comprises an image of an identification code of the taken item; 
after identifying the taken item based on the acquired appearance image of the taken item, the identifying the taken item based on the gravity sensing data and an acquired image of the taken item, further comprises: 
generating request information requesting the current user to scan the identification code of the taken item, in response to determining that the taken item is not identified from the appearance image ([0329] FIG. 15 illustrates an example graphical user interface (GUI) for device output, consistent with the present disclosure. As described above, when the selected product model subset is determined to be not applicable to the at least one product, image processing unit 130 may rely on user input to assist in identifying or recognizing the product. Consistent with the present disclosure, server 135 may be configured to display an image to a user using I/O system 210 (e.g., a display screen). GUI may include an exemplary image 1500 received by the system and then displayed to the user. Image 1500 may depict multiple shelves with many different product types displayed thereon. Server 135 may determine that the selected subset of product models may not be applicable to image 1500, due to the inability to identify product 1501. GUI may also include box 1503, where the product type may be entered by the user. For example, by interacting with input/output devices 224, such as, a keyboard, and/or a mouse, the user may enter the product type, such as, “Sprite 1 L.” In another example, the user may be presented with a number of alternative product types (for example, alternative product types identified as possible candidates by a product recognition algorithm), such as “Sprite half L”, “Sprite 1 L”, and “Sprite 2 L”, and the user may select one of the presented alternative product types corresponding to product 1501, provide an indication that the correct product type for product 1501 is not in the presented alternative product types, or provide an indication that the product type can't be determined from image 1500 (at least by the user). Alternatively or additionally, the user may enter a product identification number or code (e.g., a stock keeping unit (SKU).) Such information supplied by the user may be entered via keypad, etc. or may be automatically entered (e.g., by scanning a QR code, etc.).); 
acquiring an image of the identification code provided by the current user in response to receiving the request information, and determining a weight of an item identified by the image of the identification code ([0329] FIG. 15 illustrates an example graphical user interface (GUI) for device output, consistent with the present disclosure. As described above, when the selected product model subset is determined to be not applicable to the at least one product, image processing unit 130 may rely on user input to assist in identifying or recognizing the product. Consistent with the present disclosure, server 135 may be configured to display an image to a user using I/O system 210 (e.g., a display screen). GUI may include an exemplary image 1500 received by the system and then displayed to the user. Image 1500 may depict multiple shelves with many different product types displayed thereon. Server 135 may determine that the selected subset of product models may not be applicable to image 1500, due to the inability to identify product 1501. GUI may also include box 1503, where the product type may be entered by the user. For example, by interacting with input/output devices 224, such as, a keyboard, and/or a mouse, the user may enter the product type, such as, “Sprite 1 L.” In another example, the user may be presented with a number of alternative product types (for example, alternative product types identified as possible candidates by a product recognition algorithm), such as “Sprite half L”, “Sprite 1 L”, and “Sprite 2 L”, and the user may select one of the presented alternative product types corresponding to product 1501, provide an indication that the correct product type for product 1501 is not in the presented alternative product types, or provide an indication that the product type can't be determined from image 1500 (at least by the user). Alternatively or additionally, the user may enter a product identification number or code (e.g., a stock keeping unit (SKU).) Such information supplied by the user may be entered via keypad, etc. or may be automatically entered (e.g., by scanning a QR code, etc.).); and 
determining the item identified by the image of the identification code being the taken item, in response to determining that the amount of gravity change of the shelf after the item is taken is consistent with the weight of the item identified by the image of the identification code ([0293] Consistent with the present disclosure, image processing unit 130 may analyze an image to identify the shelves in the image. For example, image processing unit 130 may identify the shelf for soft drinks, the shelf for cleaning products, the shelf for personal products, and/or the shelf for books, or the like. Image processing unit 130 may use any suitable image analysis technique including, for example, object recognition, image segmentation, feature extraction, optical character recognition (OCR), object-based image analysis, shape region techniques, edge detection techniques, pixel-based detection, etc. In some implementation, identifying the shelves in the image may comprise identifying characteristic(s) of the shelf based on image analysis. Such characteristics may include the visual characteristics of the shelf (e.g., length, width, depth, color, shape, lighting on the self, the number of partitions of a shelf, number of layers, and/or whether a glass door is in front of the self, etc.). Such characteristics may also include the location of a shelf (e.g., position within the store, height of shelf in a shelves unit, and so forth). For example, the location of the shelf may be used together with a store map or a store plan to identify the shelf. In another example, the shelf location in an aisle or an area dedicated to a specific product category (as determined, for example, by analyzing images of the aisle or the area, from a store map, and so forth) may be used to determine the identity of the type of the shelf. In some implementations, identifying the shelves in the image may be based, at least in part, on labels related to the shelves (for example, labels attached or positioned next to the shelves). For example, a label related a shelf may include text, barcode, logo, brand name, price, or the like, identifying a product type and/or a category of products, and the identification of the shelf may be based on product type and/or a category of products identified by analyzing images of the label. In some implementations, identifying the shelves in the image may be based, at least in part, on products positioned on the shelves. For example, the type of at least some products positioned on the shelf may be determined, for example by analyzing images of the products and/or by analyzing input from sensors positioned on the shelf as described above, and the type of shelf may be determined based on the determined types of the products positioned on the shelf. While the present disclosure provides exemplary characteristics of a shelf, it should be noted that aspects of the disclosure in their broadest sense, are not limited to the disclosed characteristics. [0594] As noted, the at least one processor may be configured to identify vacant spaces based on input from one or more sensors. The one or more sensors may be of the same type or may be comprised of several types of sensors. A sensor may detect a vacant space directly or indirectly. For example, a sensor system may be configured such that the total width of a shelf is known and the sensor may be configured to detect the presence of and dimension of products; the vacant space may then be determined by subtracting the dimensions of the detected products from the known dimensions of the shelf. Additionally or alternatively, a sensor system may be configured to detect the absence of products, thereby directly detecting a vacant space. The sensor or sensor system may be any device capable of detecting the presence or absence of a product. The one or more sensors may include cameras positioned on shelves of a retail store. The sensors may also include pressure detectors. The input from a pressure detector or pressure detectors may be indicative of pressure levels detected by the pressure detectors when one or more products are placed on the at least one store shelf. The pressure sensors may be placed over a large area of a store shelf or each shelf may contain a single pressure sensor. Pressure sensors may take any form consistent with the present disclosure. In embodiments with several pressure sensors, vacant spaces may be identified based on a determination that a pressure sensor or a plurality of pressure sensors are detecting no pressure. For example, pressure sensors may be configured to detect the presence of a product (e.g., by transmitting a signal when a weight is detected), in which case, any pressure sensor not transmitting a signal will be associated with a vacant space. In another example, pressure sensors may be configured such that they detect the absence of a product (e.g., by transmitting a signal when no weight is detected), in which case, any pressure sensor transmitting a signal will be associated with a vacant space. [0731] At step 4014, the processing device may analyze image data 4000 to estimate a current inventory of at least one product type in retail store 105. Consistent with the present disclosure, the current inventory of at least one product type in retail store 105 may include an estimation of the quantity of products from the at least one product type. In one example, the estimated quantity may be a number that corresponds to the number of products from the at least one product type (e.g., 37 units of 12 fl oz bottles of Coca-Cola Zero). In another example, the estimated quantity may be an indicator of the existing quantity of the at least one product type relative to the desired quantity of the at least one product type as identified in the relevant planogram (e.g., 65% of planogram inventory of 12 fl oz bottles of Coca-Cola Zero). In one embodiment, the processing device may estimate the current inventory of the at least one product type using a combination of image data 4000 and data from one or more additional sensors configured to detect a number of products placed on a store shelf. For example, the one or more additional sensors may include weight sensors, pressure sensors, touch sensors, light sensors, detection elements as described in relation to FIGS. 8A, 8B and 9, and so forth. Such sensors may be used alone or in combination with capturing devices 125, for example, to determine the area of the shelf covered by products. For example, the processing device may analyze the data received from the detection elements attached to store shelves as described above, alone or in combination with images captured from the retail store, to estimate current inventory of one or more product types. In another embodiment, the processing device may analyze image data 4000 to estimate the current inventory of one or more product types in retail store 105. The one or more of product types may include, for example, a plurality of product types, more than 50 product types, more than 100 product types, more than 250 product types, etc.).
Regarding Claim 10, Palaniappan further teaches the aspects of the method according to claim 9, wherein the method further comprises: 
generating error prompt information, in response to determining that the amount of gravity change of the shelf after the item is taken is inconsistent with the weight of the item identified by the image of the identification code (Non-weight data from other sensors such as cameras, optical sensor arrays, proximity sensors, and so forth, may be used in conjunction with the weight data to ameliorate these and other issues. For example, the weight data may be used to choose from a plurality of hypotheses, where each hypothesis describes a different combination of identity of an item and quantity of that item that may have been picked from an inventory location. To select from among these plurality of hypotheses, non-weight data may be used. For example, images from a camera with a field-of-view (FOV) that includes the inventory location may be used to determine the presence of a hand of the user at a particular partitioned area (or lane) in the inventory location. The hypothesis that corresponds to this lane may be confirmed, and used to update the count of inventory stowed at the inventory location. see using additional product information such as identification code information, The processing module 328 may access item data 136. The item data 136 may include an item identifier 402. The item identifier 402 may be used to distinguish one item 104 from another. For example, the item identifier 402 may include a SKU, Universal Product Code (UPC) number, and so forth. The items 104 that are of the same type may be referred to by the same item identifier 402. For example, 450 gram cans of dog food may be represented by the item identifier 402 value of “9811901181”. In other implementations, non-fungible items 104 may each be provided with a unique item identifier allowing each to be distinguished from one another. The item data 136 may include one or more of item weight data 404, geometry data 406, or absorption threshold data 408. The item weight data 404 comprises information indicative of a weight of the item 104, package, kit, or other grouping considered to be a single item 104. The geometry data 406 may comprise information indicative of an area of a shadow 132 of the item 104, within an image of the item 104 acquired by a camera 120(1), and so forth. For example, the geometry data 406 may comprise an area as measured in pixels, square centimeters, and so forth. The geometry data 406 may be for a single item 104, or a package or kit of objects considered to be a single item 104.).

Response to Arguments
Applicants’ arguments filed regarding claims 1, 12, 13 and dependent claims have been fully and completely considered but are moot because the arguments do not apply to the new combination of the references, facilitated by Applicants’ newly submitted amendments, including new prior art being used in the current rejection.

Conclusion
The prior art made of record and not relied upon which is considered pertinent to Applicants' disclosure:
Adato et al. disclosed MONITORING PRODUCT SHORTAGES OVER TIME (U.S. Patent Application Publication 2020/0074402 A1):
[0133] The embodiments disclosed herein may use any sensors configured to detect one or more parameters associated with products (or a lack thereof). For example, embodiments may use one or more of pressure sensors, weight sensors, light sensors, resistive sensors, capacitive sensors, inductive sensors, vacuum pressure sensors, high pressure sensors, conductive pressure sensors, infrared sensors, photo-resistor sensors, photo-transistor sensors, photo-diodes sensors, ultrasonic sensors, or the like. Some embodiments may use a plurality of different kinds of sensors, for example, associated with the same or overlapping areas of the shelves and/or associated with different areas of the shelves. Some embodiments may use a plurality of sensors configured to be placed adjacent a store shelf, configured for location on the store shelf, configured to be attached to, or configured to be integrated with the store shelf. In some cases, at least part of the plurality of sensors may be configured to be placed next to a surface of a store shelf configured to hold products. For example, the at least part of the plurality of sensors may be configured to be placed relative to a part of a store shelf such that the at least part of the plurality of sensors may be positioned between the part of a store shelf and products placed on the part of the shelf. In another embodiment, the at least part of the plurality of sensors may be configured to be placed above and/or within and/or under the part of the shelf.
[0138] The one or more processors may, using the first and second signals, determine that one or more products have been placed in the first area while the second area includes at least one empty area. For example, if the detection elements include pressure sensors, the first signals may include weight signals that match profiles of particular products (such as the mugs or plates depicted in the example of FIG. 8A), and the second signals may include weight signals indicative of the absence of products (e.g., by being equal to or within a threshold of a default value such as atmospheric pressure or the like). The disclosed weight signals may be representative of actual weight values associated with a particular product type or, alternatively, may be associated with a relative weight value sufficient to identify the product and/or to identify the presence of a product. In some cases, the weight signal may be suitable for verifying the presence of a product regardless of whether the signal is also sufficient for product identification. In another example, if the detection elements include light detectors (as described above), the first signals may include light signals that match profiles of particular products (such as the mugs or plates depicted in the example of FIG. 8A), and the second signals may include light signals indicative of the absence of products (e.g., by being equal to or within a threshold of a default value such as values corresponding to ambient light or the like). For example, the first light signals may be indicative of ambient light being blocked by particular products, while the second light signals may be indicative of no product blocking the ambient light. The disclosed light signals may be representative of actual light patterns associated with a particular product type or, alternatively, may be associated with light patterns sufficient to identify the product and/or to identify the presence of a product.
[0141] Any of the profile matching described above may include use of one or more machine learning techniques. For example, one or more artificial neural networks, random forest models, or other models trained on measurements annotated with product identifiers may process the measurements from the detection elements and identify products therefrom. In such embodiments, the one or more models may use additional or alternative input, such as images of the shelf (e.g., from capturing devices 125 of FIGS. 4A-4C explained above) or the like.

Lefkow et al. ORDER QUANTITY AND PRODUCT RECOMMENDATIONS BASED ON SENSOR DATA (U.S. Patent Application Publication 2019/0295148 A1)
Lefkow discloses the aspects of the method for generating information, the method comprising: 
acquiring gravity sensing data of a shelf carrying an item in response to detecting a preset triggering operation (sensing removal in response to weight/mass: [0013]A sensor (e.g., a weight sensor) of the ARD may be placed within or on a surface of the ARD and be configured to periodically obtain weight measurements or property measurements (e.g., weight, volume, mass, etc.) of the items that are placed on the surface of the ARD. The weight measurements decreasing over time or the property measurements changing over time may indicate an extent to which a user is removing the items from the ARD and using/consuming the items. In some embodiments, the ARD may be a container with a sensor located on an interior surface of the container in which items are placed within the container. A sensor (e.g., time of flight sensor) of the ARD may be configured to periodically obtain distance measurements (or property measurements including any electronic signal technology that can determine an elapsed time period between transmission of a signal from a source and a return of the signal) from the sensor to an item stored within the container. The distance measurements increasing over time may indicate an extent to which a user is removing the items from the ARD and using/consuming the items. In embodiments, the sensors may include radio frequency identifier (RFID) sensors, near field communication (NFC) sensors, or one or more sensors configured to utilize computer vision techniques to identify a change in a quantity of an item associated with an ARD. [0014] The sensor data obtained by the sensor(s) (e.g., weight measurements, distance measurements, or property measurements) of the ARD may be communicated via an available network (e.g., the Internet) such as a WiFi network or cellular network to service provider computers (service provider computer) that analyze the sensor data to determine consumption data. In embodiments, the service provider computer may be configured to utilize the raw sensor data obtained by the sensor(s) of the ARD to determine a consumption rate or consumption data of an item associated with an ARD. In embodiments, the service provider computer implements the sensor based recommendation feature described herein. In accordance with at least one embodiment, the consumption data for an item and a user may be maintained in a corresponding user profile for the user and analyzed to determine a consumption rate for the item associated with the ARD. In some embodiments, recommendations for increasing or decreasing an amount of the item for automatic reordering may be generated based at least in part on the consumption data. In various embodiments, recommendations for ordering one or more other items, either related items or not related, for automatic reorder may be generated based at least in part on the consumption data. [0032] In embodiments, the ARD 400 may include one or more sensors 406 such as a weight sensor 210, a time of flight sensor 312, or other suitable sensors such as time of flight camera sensors, scale sensors, or infrared sensors that are configured to obtain or capture sensor data of items placed within or on ARD 400. In embodiments, the weight sensors may include one or more load cells, such as hydraulic load cells, pneumatic load cells, strain gauge load cells, and/or piezoelectric load cells. The time of flight sensors may include signal transmitters and receivers that are configured to determine an amount of an item stored within the ARD 400 or calculate a distance from the source of the signal to the receptor of the signal which can be converted into an amount of the item stored in the container ARD 300. The sensors 406 may include microelectromechanical systems (MEMS) pressure sensors that are configured to detect whether items are situated on a top surface 202 of ARD 200 and/or detect an amount (e.g., weight, volume, number/quantity, etc.) of the items 208. The sensors 406 may periodically obtain measurement properties (e.g., weight measurements or distance measurements) at periodic or predetermined intervals such as every day, every hour, every minute, etc. In some embodiments the sensors 406 may be configured to detect/sense when an item has been interact with (e.g., placed on top surface 202 of ARD 200, the ARD lid 302 of ARD 300 is removed, etc.) which causes the sensor 406 to capture the weight measurements or distance measurements.); and 
identifying, in response to determining that the item on the shelf is taken based on the gravity sensing data, the taken item based on the gravity sensing data and an acquired image of the taken item to obtain an identification result of the taken item ([0032] In embodiments, the ARD 400 may include one or more sensors 406 such as a weight sensor 210, a time of flight sensor 312, or other suitable sensors such as time of flight camera sensors, scale sensors, or infrared sensors that are configured to obtain or capture sensor data of items placed within or on ARD 400.), and generating order information of the taken item by adding the taken item to an order list ([0057] The data store 910 can include several separate data tables, databases or other data storage mechanisms and media for storing data relating to a particular aspect. For example, the data store illustrated includes mechanisms for storing user profiles and associated information 912 as well as generated recommendations 916, which can be used to serve content for the production side, compare user characteristics included in the user profiles to generate recommendations for similar users, generate recommendations to update a quantity of an item that is automatically reordered based on consumption date, or generate recommendations for items for users that do not utilize an ARD based on consumption data from a similar user that does utilize an ARD. The data store also is shown to include a mechanism for storing consumption data 914, which can be used for reporting, analysis, or other such purposes such as identifying a consumption rate or use of an item based on sensor data obtained by an ARD and communicated to the servers 906 and/or 908. It should be understood that there can be many other aspects that may need to be stored in the data store, such as for page image information and to access right information, which can be stored in any of the above listed mechanisms as appropriate or in additional mechanisms in the data store 910. The data store 910 is operable, through logic associated therewith, to receive instructions from the application server 908 and obtain, update or otherwise process data in response thereto. In one example, a user might submit a search request for a certain type of item. In this case, the data store might access the user information to verify the identity of the user and can access the catalog detail information to obtain information about items of that type. The information then can be returned to the user, such as in a results listing on a Web page that the user is able to view via a browser on the user device 902. Information for a particular item of interest can be viewed in a dedicated page or window of the browser.).

If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to EMILY C. TERRELL whose telephone number is (571)270-3717. The Examiner can normally be reached on Monday-Thursday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY C TERRELL/Primary Examiner, Art Unit 2689